Citation Nr: 0903323	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran has 
a current diagnosis of diabetes mellitus, type 2, as well as 
an eye disorder that is secondary to diabetes mellitus.

2.  The preponderance of the evidence of record shows that 
the veteran was exposed to Agent Orange during active 
military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, is presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1116, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  An eye disorder is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claims for service connection for diabetes 
mellitus, type 2, and an eye disorder, as the Board is taking 
action favorable to the veteran by granting service 
connection for these disorders.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The following diseases are deemed associated with herbicide 
agent exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The veteran's service treatment records are negative for any 
diagnoses of diabetes mellitus, type 2, or an eye disorder.

After separation from military service, a November 2005 VA 
medical report gave an assessment of diabetes mellitus with 
mild nonproliferative diabetic retinopathy of the left eye.  
The medical evidence of record shows that diabetes mellitus, 
type 2, and diabetic retinopathy have been consistently 
diagnosed since November 2005.

The medical evidence of record shows that the veteran has a 
current diagnosis of diabetes mellitus, type 2, as well as an 
eye disorder that is secondary to diabetes mellitus.  
Accordingly, if the veteran is found to have been exposed to 
an herbicide agent during military service, to include Agent 
Orange, presumptive service connection is warranted for the 
veteran's diabetes mellitus, type 2, and secondary service 
connection is warranted for the veteran's eye disorder.

While all veterans who served in the Republic of Vietnam 
during the Vietnam era are presumed to have been exposed to 
an herbicide agent, the veteran's service personnel records 
do not show that he ever served in Vietnam, nor does he claim 
that he did.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
Instead, the veteran claims exposure to Agent Orange while 
serving in Korea, near the Demilitarized Zone (DMZ).

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The United States 
Department of Defense (DOD) has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969 along an 
area of the DMZ.  DOD defoliated the fields of fire between 
the front line defensive positions and the south barrier 
fence, including a strip of land 151 miles long and up to 350 
yards wide from the fence to North of the "civilian control 
line."  The DOD publication with respect to herbicide agent 
use in Korea during the stated period includes a list of 
specific military units.  Veterans assigned to one of the 
units listed as being at or near the Korean DMZ during that 
time period are presumed to have been exposed to herbicide 
agents.   The list of units in the affected area at the time 
Agent Orange was being used includes multiple elements of the 
2nd and 7th Infantry Divisions, United States Army, and the 
United Nations Command Security Battalion-Joint Security 
Area.  See Id.

The veteran's service personnel records show that he served 
in Korea from October 29, 1968 to November 26, 1969.  This 
time period includes 9 months during which DOD has confirmed 
that Agent Orange was used along the DMZ.  Accordingly, if 
the veteran is found to have served in or along the DMZ 
during his time in Korea, the preponderance of the evidence 
will show presumptive exposure to Agent Orange.

The veteran's service personnel records do not clearly 
identify which units he served in while in Korea.  These 
records list his location as Osan Air Force Base for the 
entire duration of his service in Korea.  However, an August 
1969 Air Force Special Order listed the veteran's location as 
"Camp Red Cloud" and a similar October 1969 Special Order 
listed his location as "Camp St. Barbara."  While these 
time periods are outside of the period of time in which DOD 
has acknowledged use of Agent Orange along the DMZ, they do 
show that the veteran's service personnel records are not 
accurate in determining where he served while in Korea.  
Indeed, the Special Orders were for Secret and Top Secret 
security clearances and they specifically stated that the 
veteran was "authorized to proceed from locations indicated 
within Korea at such time as may be necessary . . . in 
support of mission requirements."  The veteran's service 
personnel records list his duty as Direct Air Support and his 
title as Ground Radio Communications Equipment Repairman.  As 
such, these Special Orders show that the veteran was 
authorized to travel to any spot in Korea that was necessary 
for his mission of Direct Air Support.

The veteran has submitted information on Camp Red Cloud which 
indicates that it is the headquarters of the 2nd Infantry 
Division, which is one of the units with multiple elements 
conceded to have been exposed to Agent Orange in Korea.  He 
has also submitted maps showing the location of Camp Red 
Cloud approximately halfway between Seoul and the DMZ.  The 
maps also show that Camp St. Barbara is located relatively 
close to the DMZ.  The veteran has also submitted numerous 
photographs he took while serving in Korea, which he claims 
were taken in or very near the DMZ, including views across 
the Imjin River (which serves as part of the DMZ border), 
views of vegetation defoliated by Agent Orange, and even a 
shot claimed to be Agent Orange spraying in progress.  There 
are also photographs of front-line artillery and infantry 
positions claimed to be 2 miles away from the DMZ, and the 
veteran himself at Camp Casey, which served as United Nations 
Headquarters.  The veteran's statements as to the locations 
indicated in the photographs are competent lay evidence of 
what the veteran observed during his period of service in 
Korea.  As there is no evidence of record that contradicts 
the veteran's claims as to the locations of the photographs, 
they must be presumed to be accurate.

In a November 2007 statement, a friend of the veteran 
reported that he served with the veteran in Korea as a 
Forward Air Controller.  He stated that he was the veteran's 
direct supervisor and that they lived at Camp St. Barbara.  
The friend stated that their duties included education of 
Republic of Korea (ROK) soldiers on how to request air 
support, including the 20th ROK Army Division, which was 
responsible for the defense of approximately 20 kilometers of 
the DMZ.  The friend stated that their duties resulted in 
them travelling directly alongside the DMZ border fence on a 
regular basis, and that they even crossed in to the DMZ 
itself on at least two occasions.

In an October 2007 letter, the United States Armed Services 
Center for Unit Records Research (CURR) stated that

[a]ccording to military records, 
herbicides were used in Korea between 
1967 and 1969.  The documentation states 
that chemical herbicides were used along 
the Southern Boundary of the [DMZ], 
during 1967-1969, by [ROK] Armed Forces 
as part of counter-infiltration 
operations.  The spraying was conducted 
by ROK personnel using hand sprayers and 
M8A2 trailer mounted decontamination 
apparatus.  Although ROK personnel were 
advised in the use of herbicides by U.S. 
Army Non-commissioned Offices (NCO), no 
U.S. personnel are know to have been 
actually involved in the applications.

While this report states that U.S. Army personnel were not 
involved in spraying, it does specifically state that ROK 
personnel were involved.  In this regard, the evidence of 
record includes a November 1969 commendation letter from the 
same friend who wrote the November 2007 statement, as well as 
an accompanying November 1969 commendation letter from a 
Brigadier General of the 20th ROK Army Division.  These 
letters stated that the veteran was temporarily assigned to 
the 20th ROK Army Division and thanked him for his work 
"under close coordination" with ROK personnel.  
Accordingly, the evidence of record shows that the veteran's 
duties included assignment to ROK units, and working in close 
proximity with ROK personnel.

In summary, the evidence of record shows that the veteran 
served in Korea for 9 months of the period in which DOD has 
confirmed that Agent Orange was used at the DMZ.  The 
veteran's military duties required him to spend time in 
numerous forward locations close to the Korean DMZ.  These 
included bases where units presumed to have been exposed to 
Agent Orange were headquartered, as well as actual travel 
along, and even into, the DMZ.  In addition, the veteran 
worked in close proximity to ROK personnel who were involved 
in front-line defense of the DMZ and the evidence shows that 
ROK personnel were directly involved in the spraying of Agent 
Orange at the DMZ.  As such, the preponderance of the 
evidence of record shows that the veteran was exposed to 
Agent Orange during active military service.

Accordingly, applying the doctrine of reasonable doubt, 
presumptive service connection is warranted for diabetes 
mellitus, type 2, and secondary service connection is 
warranted for an eye disorder.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, is granted.

Service connection for an eye disorder, as secondary to 
service-connected diabetes mellitus, type 2, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


